Beck, J.
The Town of Byromville brought suit against the Byrom National Bank, to recover a sum of money which it alleged it was entitled to recover on the facts stated in the petition. At the appearance term of the case the defendant filed its traverse of the sheriff’s return of service of the petition and process, alleging that the paper served on the defendant by the sheriff as a copy of the petition and process in said case was not a true and correct copy thereof, in that the copy of the petition served upon defendant was not addressed to any court in the State. The sheriff was made a party. Evidence was submitted by the plaintiff and the defendant upon the issue made by the traverse, and upon its conclusion the court entered a judgment finding against the traverse and dismissing it. To this judgment the plaintiff excepted. Held:
The only discrepancy between the copy of the petition and process and the original was, that the original petition was addressed to the proper court, while this address to the proper court was omitted from the copy served. Inasmuch as the prayer for process is “that process issue directed to the Byrom National Bank, requiring it to be and appear at the next term of Dooly Superior Court,” and the copy of the process annexed to this copy petition is headed, “State of Georgia, Dooly County,” and the defendant, Byrom National Bank, is required to appear at “the Superior Court for said county,” the omission of the address to the court, that is, the words “Georgia, Dooly County, To *195the Superior Court of said county,” was immaterial, and the court rightly overruled the traverse.
May 11, 1916.
Traverse of return of service. Before Judge George. Dooly superior court. May 3, 1915.
W. V. Harvard and Grum & Jones, for plaintiff in error.
Jule Felton, contra.

Judgment affirmed.


All the Justices concur.